DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/5/2021 is entered and fully considered. The amendment clarifies that the four inlets are joined to each other rather than joining to the tubular/conical reactor separately. In view of the amendment the previous rejections are removed.
Election/Restrictions
	The method claims 17-27 do not incorporate all the limitations of the tubular reactor in claim 28. Accordingly, the method claims are not eligible for rejoinder. The withdrawn claims are canceled to put the application in condition for allowance.
	Claim 31 is rejoined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 17-27 are canceled as withdrawn claims not eligible for rejoinder.
Claim 31 line 2, “the processcomprising” changed to --the process comprising--
Allowable Subject Matter
Claims 28-31 are allowed.
The examiner was unable to find prior art teaching a tubular reactor with a conical part and at least four joining inlets under the reaction zone. The examiner further notes that one of the inlets is actually a particle outlet but in terms of defining the structure of the apparatus the inlets and outlets are merely fluid orifices. The inlets are joined before entering into the reactor zone in addition to one of the inlets removing the coated particles from the reactor. Accordingly, accordingly both reactant and product are passing through the same junction where the four inlets are joined to each other.
The method claim is allowable because it requires providing/employing the allowable reactor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN MURATA/           Primary Examiner, Art Unit 1712